Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-21-2004

USA v. Williams
Precedential or Non-Precedential: Precedential

Docket No. 03-2434




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Williams" (2004). 2004 Decisions. Paper 652.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/652


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                     PRECEDENTIAL             Esther Salas, Esquire
                                              Louise Arkel, Esquire
    UNITED STATES COURT OF                    Federal Public Defender
            APPEALS                           972 Broad Street
     FOR THE THIRD CIRCUIT                    Newark, NJ 07102
         _______________
                                                     Counsel for Appellant
             No. 03-2434                      George S. Leone
           ______________                     Ricardo Solano, Jr.
                                              Office of the United States Attorney
    UNITED STATES OF AMERICA                  920 Broad Street
                                              Room 700
                    v.                        Newark, NJ 07102
         MARTIN WILLIAMS,                            Counsel for Appellee
          a/k/a Lewis Johnson,
            a/k/a Peter Ejoh,
         a/k/a Peter Anderson,

                    Appellant                                OPINION


           _______________
                                              ROTH, Circuit Judge:
 Appeal from the United States District
                   Court
                                                      Appellant, Martin Williams, is a
      for the District of New Jersey
                                              Nigerian national who filed pro se motions
(D.C. Criminal Action No. 96-cr-00587 )
                                              in the District Court of New Jersey seeking
  District Judge: Honorable William H.
                                              dismissal of the detainer lodged against
                   Walls
                                              him in May 2002 for violating the terms of
            _______________
                                              his supervised release. He argued, inter
                                              alia, that the period of supervised release
  Submitted Under Third Circuit LAR
                                              included as part of his 1997 sentence
               34.1(a)
                                              should have been deemed extinguished
        on February 13, 2004
                                              upon his subsequent deportation. After the
                                              District Court denied his motion, Williams
 Before: SCIRICA,Chief Judge, ROTH
                                              pleaded guilty. On appeal, Williams raises
     and MCKEE, Circuit Judges
                                              this same issue, one of first impression in
                                              this Circuit. After careful consideration,
        (Filed: May 21, 2004 )
                                              we will affirm the judgment of the District
                                              Court.

                                          1
                                                    and (b)(2). After pleading guilty, on
  I. Factual and Procedural History                 October 3, 2002, Williams was sentenced
                                                    to seven months imprisonment and two
       On September 27, 1996, Williams              years of supervised release.
pleaded guilty to bank fraud in violation of               On May 31, 2002, the District Court
18 U.S.C. § 1344 and obstruction of                 for the District of New Jersey issued an
correspondence in violation of 18 U.S.C. §          order to show cause why Williams should
1702. Pursuant to the sentencing                    not be found in violation of the conditions
guidelines, the United States District Court        of the supervised release imposed on him
for the District of New Jersey sentenced            in connection with his 1996 bank fraud
Williams to 16 months imprisonment and              conviction. After a detainer was lodged
five years of supervised release. The terms         against him, Williams moved to dismiss
and conditions of Williams’ supervised              the detainer arguing, among other things,
release included that (1) “the defendant            that his period of supervised release had
shall not commit another federal, state, or         ended upon his deportation.
local crime,” and (2) “[i]f deported, the
defendant shall not re-enter the United                     The United States District Court for
States without the written permission of            the District of New Jersey denied
the Attorney General.”                              Williams’ motion to dismiss the detainer.
                                                    Subsequently, on April 29, 2003, Williams
       After Williams completed his term            pleaded guilty to violating the condition of
of imprisonment on July 18, 1997, he was            his supervised release which prohibited
released into the custody of the                    him from committing another federal,
Immigration and Naturalization Service.             state, or local crime. That same day, the
On July 23, 1997, he was deported to                District Court revoked Williams’
Nigeria.                                            previously imposed term of supervised
                                                    release and sentenced him to seven months
       Sometime after his deportation, but          imprisonment.
before his term of supervised release was
to end, Williams re-entered the United                     On appeal, Williams contends that
States. On September 6, 2001, he was                his term of supervised release terminated
arrested under an alias in the Northern             upon deportation in 1997, thereby
District of Illinois. Charged with credit           depriving the District Court of jurisdiction
card fraud, Williams pleaded guilty and             to revoke the term of supervised release.
was sentenced to 12 months imprisonment
and three years of supervised release.                   II. Jurisdiction and Standard of
                                                                     Review
       On April 30, 2002, Williams was
indicted for illegally re-entering the United              The District Court had jurisdiction
States in violation of 8 U.S.C. § 1326(a)           in this criminal matter pursuant to 18

                                                2
U.S.C. § 3231, which confers original             States. Id. at 670-71. Williams alleges that
jurisdiction over all offenses against the        the reasoning underlying Porat is equally
laws of the United States, and, more              applicable in the instant case and that
specifically, 18 U.S.C. § 3583(i), which          probation cannot supervise a defendant
governs the authority of a court to revoke        who has been deported.
a term of supervised release. We have
appellate jurisdiction pursuant to 28                    We disagree. Williams’ reliance on
U.S.C. § 1291 and 18 U.S.C. § 3742(a).            United States v. Porat is misplaced. Porat
                                                  dealt with a defendant whose supervised
      Our review of issues of jurisdiction        release included home detention and
is plenar y.      S ee G rand Un ion              therefore required active supervision. See
Supermarkets of the Virgin Islands, Inc. v. 17 F.3d at 670-71. In contrast, a condition
H.E. Lockhart Mgmt, Inc., 316 F.3d 408,           of supervised release requiring that a
410 (3d Cir. 2003).                               defendant not commit any federal, state, or
                                                  local crime can be easily enforced against
             III. Discussion                      a defendant who after deportation illegally
                                                  re-enters the United States and commits
       Williams contends that his term of         another federal, state, or local crime during
supervised release terminated on the date         the term of his supervised release
he was deported from the United States.           (including the offense of illegal reentry).
He bases this argument on our decision in         Enforcement of the condition in this case
United States v. Porat, 17 F.3d 660 (3rd          does not require supervision in a foreign
Cir. 1994), where we held that a defendant        country.
whose period of supervised release was
conditioned on home detention in Israel                   Moreover, the language of § 3583
must serve that period of supervised              does not provide for automatic termination
release in the United States. Id. at 671.         of supervised release upon deportation. To
The decision in Porat was based on the            the contrary, the statute provides that in
fact that home detention is perhaps the           such cases “the court may provide, as a
most serious and constraining condition of        condition of supervised release, that [the
supervised release and therefore proper           defendant] be deported and remain outside
supervision is required. Id. at 670. We           the United States, and may order that he be
reasoned that, because there was no               delivered to a duly authorized immigration
ongoing contact with a probation officer          official for such deportation.” Id. § 3583
and the defendant could decide to end             (d) (3). We see from the language of §
cooperation with the District Court,              3583 that Congress was aware that some
making it difficult or even impossible to         defendants sentenced to supervised release
bring the defendant before it to impose           would be deported yet chose not to provide
remedial measures, the defendant had to           for automatic termination of supervised
serve his complete sentence in the United         release when the defendant was deported.

                                              3
 The omission of such language defeats
William’s contention. See United States v.
Ramirez-Sanchez, 338 F.3d 977, 981 (9th
Cir. 2002) (“Had Congress intended for
deportation to terminate a term of
supervised release, it could have provided
so”); United States v. Brown, 54 F.3d 234,
238 (5th Cir. 1995) (“If Congress intended
for deportation to terminate this sentence,
it could have specifically provided for
such to occur. However, Congress has not
done so . . . ”). Indeed, it would be
inconsistent for Congress to authorize a
district court to order a defendant to
“remain outside the United States”
following deportation as a condition of
supervised release but concurrently intend
that condition to extinguish upon
deportation. See Brown, 54 F.3d at 239
(“This is a clear indication that a term of
supervised release remains in effect after
the defendant is deported.”).

        We will follow the other courts of
appeals that have held that supervised
release is not automatically extinguished
by deportation. See Ramirez-Sanchez, 338
F.3d at 980; United States v. Cuero-Flores,
276 F.3d 113, 117 (2d Cir. 2002); United
States v. Akinyemi, 108 F.3d 777, 779 (7 th
Cir. 1997); Brown, 54 F.3d at 238-39.

              IV. Conclusion
       For the foregoing reasons, we will
affirm the judgment of the District Court.




                                              4